03/24/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0307


                                        DA 20-0307                       r-
                                                                         r-- LF:
DENNIS J. HOBBS,                                                        MAR 2 3 2021
                                                                     Bowen Greenwoo0
                                                                   Clerk of Supreme
                                                                                    Court
            Petitioner and Appellant,                                 State of Montana



      v.                                                           ORDER

STATE OF MONTANA,

            Respondent and Appellee.



       Appellant has filed a third motion for a 120-day extension oftime to file his opening
brief in the above referenced matter.
      IT IS HEREBY ORDERED that the motion for extension is DENIED. Appellant has
until April 8, 2021, within which to file his opening brief.
      If the brief is not filed by the above date this matter will be dismissed.
      DATED this 23rd day of March, 2021.
                                                  For the Court,



                                                                Chief Justice